620 So.2d 859 (1993)
STATE of Louisiana
v.
General CALDWELL.
No. 93-K-0891.
Supreme Court of Louisiana.
July 1, 1993.
Granted in part; denied in part. This case is remanded to the court of appeal for review on the merits of the defendant's sentencing claims. In all other respects, the application is denied. The record of sentencing shows that counsel objected generally to the penalties imposed by the trial court and specifically to the excessiveness of the sentences, including their consecutive nature, to the court's departure from the recommended range provided by the new Sentencing Guidelines, and to particular factual allegations regarding the defendant's background. These remarks constituted an oral motion to reconsider made "at the time of sentencing," alerting the court to specific problems that counsel found with the sentences at a time when the court could take corrective action, and obviating the need for a written motion filed after sentencing. State v. Singleton, 614 So.2d 1242 (La.1993); La.C.Cr.P. art. 881.1. Counsel's objection on excessiveness grounds alone preserved that issue for appellate review. State v. Mims, 619 So.2d 1059 (La.1993).
ORTIQUE, J., not on panel.